DETAILED ACTION
	The current Office Action is in response to the papers submitted 05/09/2022.  Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 5 – 7, 9, 11, and 13 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Ko et al. (Pub. No.: US 2008/0307020) referred to as Ko.
With regard to claim 1, Jin teaches performing a write operation [Paragraphs 0058 and 0061; The host sends read and write commands to the storage subsystem that are processed by the CPU 125] on a page of a plurality of pages of a data unit [Paragraph 0054; The memory is divided into pages] of a memory device [103, Figs 1 and 4], to store host [101, Fig 1] data in the page of the data unit [Paragraphs 0054, 0058, and 0061; The memory is divided into pages and stores write data from a host in the pages];
generating a parity page [Paragraphs 0235; Backup data is parity data of data stored] for the host [101, Fig 1] data stored in the page of the data unit [Paragraphs 0054, 0058, and 0061; The memory is divided into pages and stores write data from a host in the pages]
adding the parity page to parity data stored at a parity data storage location [Paragraphs 0235; Backup data is parity data of data stored and as data is stored related backup parity data would also be added to the backup storage location];
responsive to determining that a first size of the parity data stored at the parity data storage location [Paragraphs 0235; Backup data is parity data of data stored and as data is stored related backup parity data would also be added to the backup storage location] satisfies a first condition [912, Fig 8; 712, Fig 9], initiating execution of a compression algorithm to compress multiple parity pages containing uncompressed parity data stored at the parity data storage location [Fig 9; S1718, Fig 17; Paragraphs 0121 – 0123; The compression of data is started when the amount of data on a drive exceeds the Compression Start Threshold] to generate a single parity page [433, Fig 4] of compressed parity data [424 and 425, Fig 4; Paragraphs 0054 - 0055, 0092; Data is stored in pages multiple uncompressed pages are compressed and the resulting compressed data is combined into a compressed page]; and
responsive to determining that a second size of the parity data [Paragraphs 0235; Backup data is parity data of data stored and as data is stored related backup parity data would also be added to the backup storage location] resulting from the execution of the compression algorithm [Fig 9; S1718, Fig 17; Paragraphs 0121 – 0123] satisfies a second condition [812, Fig 7; 711, Fig 9], performing a second operation [Paragraph 0122; The second threshold is higher than the compression threshold showing when the second threshold is exceeded the compression operation would be trying to compress the data but the amount of data is still increasing].
However, Jin may not specifically disclose the limitation of performing a scan operation to release at least a subset of the parity data stored at the parity data storage location.
Ko discloses performing a scan operation to release at least a subset of the parity data stored at the parity data storage location [Paragraph 0045; When backup data reaches the capacity of the backup storage the backup data is scanned and the older backup data is deleted].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ko in Jin, because it removes the requirement of another drive being needed to store backup data and the interaction of a user to add the new drive into the system by removing older unnecessary allowing newer backup data to be added [Paragraph 0045].
With regard to claim 2, Jin teaches continuing to execute the compression algorithm to compress [Figs 9 and 17; The compression algorithm continually runs based on the thresholds and a timer] the parity data stored at the parity data storage location as additional parity pages are added to the parity data as a result of new write operations [Paragraphs 0235; Backup data is parity data of data stored and as data is stored related backup parity data would also be added to the backup storage location].
With regard to claim 4, Jin teaches wherein the parity data storage location [Paragraphs 0235; Backup data is parity data of data stored and as data is stored  related backup parity data would also be added to the backup storage location] comprises a second memory device [103, Figs 1 and 4; Paragraphs 0235; Backup data volume is separate from the primary volume] of a memory sub-system [103, Fig 1], the memory sub-system [103, Fig 1] further comprising the memory device [103, Figs 1 and 4; Paragraph 0235; The primary volume is the memory device].
With regard to claim 5, Jin teaches the parity data storage location [Paragraphs 0235; Backup data is parity data of data stored and as data is stored related backup parity data would also be added to the backup storage location] comprises a second unit [103, Figs 1 and 4; Paragraphs 0235; Backup data volume is separate from the primary volume] of the memory device [103, Figs 1 and 4], wherein the second unit is dedicated to holding exclusively parity data [103, Figs 1 and 4; Paragraphs 0235; Backup data volume is separate from the primary volume and stores the backup parity data].
With regard to claim 6, Jin teaches determining that the first size of the parity data stored at the parity data storage location [Paragraphs 0235; Backup data is parity data of data stored and as data is stored related backup parity data would also be added to the backup storage location] satisfies the first condition comprises determining that a first percentage of consumed parity blocks of the parity data storage location exceeds a first threshold [912, Fig 8; 712, Fig 9].
With regard to claim 7, Jin teaches determining that the second size of the parity data stored at the parity data storage location [Paragraphs 0235; Backup data is parity data of data stored and as data is stored related backup parity data would also be added to the backup storage location] satisfies the second condition comprises determining that a second percentage of consumed parity blocks of the parity data storage location exceeds a second threshold, the second threshold [812, Fig 7; 711, Fig 9] is higher than the first threshold [912, Fig 8; 712, Fig 9; For each volume, the second threshold 812 is higher than the first threshold 912]. 
Claims 9, 11, and 13 – 19 are the corresponding system and computer readable storage medium of claims 1 - 7 and are thus rejected using the same prior art and similar reasoning.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Ko et al. (Pub. No.: US 2008/0307020) referred to as Ko as applied to claims 1 and 9 above, and further in view of K. R. Krishnapriya (AN EFFICIENT TEST DATA COMPRESSION BASED ON ITERATIVE XOR MATRIC COMPUTATION) referred to as Krishnapriya.
With regard to claim 3, Jin teaches executing the compression algorithm [Fig 9; S1718, Fig 17] further comprises:
performing an operation on two or more parity pages of the parity data stored at the parity data storage location [Paragraphs 0235; Backup data is parity data of data stored and as data is stored related backup parity data would also be added to the backup storage location] to generate a single parity page [Fig 9; S1718, Fig 17; Paragraphs 0121 – 0123; The compression compresses multiple pages of parity backup data when the compression start threshold is exceeded], wherein the two or more parity pages correspond to two or more pages of host data that are located outside a blast radius from each other in the data unit [Fig 9; S1718, 1312, Fig 13; Fig 17; Paragraphs 0121 – 0123; The compression compresses multiple pages into a single virtual area ID page.  The entire drive is compressed showing that compressed pages correspond to host data outside and within a particular blast radius since the entire drive is compressed];
marking the single parity page as a multi-page parity page [1315, Fig 13; Paragraph 0226; Marking the page as compressed shows area ID page is a multi-page parity page];
storing the single parity page at the parity data storage location 0235; Backup data is parity data of data stored and as data is stored related backup parity data would also be added to the backup storage location]; and
releasing the two or more parity pages [Fig 9; S1718, Fig 17; Paragraphs 0121 – 0123; The compression releases parity pages to store more backup data].
	However, Jin in view of Ko may not specifically disclose the limitation of performing an exclusive-OR operation on two or more sections of data.
Krishnapriya discloses performing an exclusive-OR operation on two or more sections of data [2. PROPOSED COMPRESSION TECHNIQUE, Pages 5623 – 5624; Figure-1, Page 5624].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krishnapriya in Jin in view of Ko, because it is effective for achieving high a compression ratio then existing methods independent of the input data being compressed, is well predictable, and is flexible in the size of data to be compressed [5. CONCLUSION, Pages 5625 – 5626].
Claims 12 is the system that corresponds to method claim 3 and is thus rejected using the same prior art and similar reasoning.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Ko et al. (Pub. No.: US 2008/0307020) referred to as Ko as applied to claim 1 and 16 above, and further in view of Braun et al. (Pub. No.: US 2004/0117414) referred to as Braun.
With regard to claim 8, Jin teaches generating a parity page [Paragraphs 0235; Backup data is parity data of data stored] for the host [101, Fig 1] data stored in the page of the data unit [Paragraphs 0054, 0058, and 0061; The memory is divided into pages and stores write data from a host in the pages]
Ko discloses performing a scan operation to release at least a subset of the parity data stored at the parity data storage location [Paragraph 0045; When backup data reaches the capacity of the backup storage the backup data is scanned and the older backup data is deleted].
However, Jin in view of Ko may not specifically disclose the limitation of scanning a subset of the plurality of pages of the data unit to determine whether at least one page of the subset has a defect; and responsive to determining that none of the subset of the plurality of pages has a defect, releasing parity data associated with the subset of the plurality of pages.
Braun discloses scanning a subset of the plurality of pages of the data unit to determine whether at least one page of the subset has a defect; and responsive to determining that none of the subset of the plurality of pages has a defect, releasing parity data associated with the subset of the plurality of pages [432 and 434, Fig 4B; Paragraph 0048; The backup image and the original data can both be considered parity data since both can be used to regenerate the other respectively.  Once one version of the data is verified to be correct the other version of the data is released].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Braun in Jin in view of Ko, because frees up space to be used for other data [Paragraph 0048].
Claim 20 is the computer readable storage medium that corresponds to method claim 8 and is thus rejected using the same prior art and similar reasoning.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art teaches creating parity data and compressing the parity data.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 10)	“…determining that the plurality of pages of the data unit satisfies the first condition further comprises: determining that at least two pages of the plurality of pages storing host data are located outside a blast radius from each other in the data unit.”

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 9 – 10 that during the interview on 04/14/2022 that Examiner indicated the amendments overcome the cited references.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
As indicated in the Examiner Interview Summary Report on 04/19/2022, the amendments were indicated as changing the scope of the claims and further search and consideration would be needed.  There was no mention or indication that the current prior art would be overcome by the amendments discussed in the interview.  
 The Applicant argues on pages 10 – 11 that the rejections of the claims are overcome based on the Examiner acknowledging during the interview on 04/14/2022 that the proposed amendments of the claims overcome the cited references.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
As indicated above, the Examiner did not indicate in the interview that the amendments would overcome the cited references.  It was indicated that the amendments would require further search and consideration of the prior art.  This includes the cited references.  After a thorough search and consideration of all the prior art, including the prior cited references, the rejections have been updated to shows how Jin teaches the amendments limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136